Citation Nr: 0832923	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-35 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for deviation of the 
left ureter and hematuria with abdominal pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
back with chronic lumbar syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim for diverticulitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1973, active duty for training (ACTDUTRA) in August 
1973, and active duty from January 1974 to June 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Jackson, Mississippi (RO), as follows:  an 
April 2005 rating decision, which declined to reopen the 
veteran's claims for service connection for arthritis of the 
back with chronic lumbar syndrome, deviation of the left 
ureter and hematuria with abdominal pain, and diverticulitis; 
and a November 2006 rating decision that denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran engaged in 
combat or experienced a stressor during active duty.

2.  An October 1982 Board decision denied service connection 
for pathology of the genitourinary system.

3.  Evidence added to the record since the October 1982 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for deviation of the left ureter and hematuria with abdominal 
pain and does not raise a reasonable possibility of 
substantiating the claim.

4.  An August 1998 rating decision denied service connection 
for a back condition; the veteran did not appeal the decision 
within one year of receiving notification and thus the 
decision is final. 

5.  Evidence added to the record since the August 1998 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for arthritis of the back with chronic lumbar syndrome and 
does not raise a reasonable possibility of substantiating the 
claim.

6.  A September 2000 rating decision denied service 
connection for diverticulosis; the veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final. 

7.  Evidence added to the record since the September 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for diverticulitis and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The October 1982 Board decision denying service 
connection for pathology of the genitourinary system is 
final.  38 U.S.C.A. § 7104 (West 2002).  

3.  Evidence received since the October 1982 Board decision 
is not new and material, and the claim for service connection 
for deviation of the left ureter and hematuria with abdominal 
pain is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  The August 1998 rating decision denying service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002).  

5.  Evidence received since the August 1998 rating decision 
is not new and material, and the claim for service connection 
for arthritis of the back with chronic lumbar syndrome is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

6.  The September 2000 rating decision denying service 
connection for diverticulosis is final.  38 U.S.C.A. § 7105 
(West 2002).  

7.  Evidence received since the September 2000 rating 
decision is not new and material, and the claim for service 
connection for diverticulitis is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2004 and May 2006 that 
fully addressed all necessary notice elements and were sent 
prior to the respective initial AOJ decisions in this matter.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify has not been satisfied with 
respect to Kent.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that the Kent notice error did 
not affect the essential fairness of the adjudication.  The 
contentions set forth by the veteran in correspondence dated 
in December 2004 and January 2005, as well as his October 
2005 VA Form 9, make it clear that he had actual knowledge 
why service connection had been denied.  He has been 
represented by a service organization during the appeal.  
Correspondence submitted on his behalf in November 2007 does 
not identify any outstanding evidence, and notes that his 
claims were ready for certification to the Board.  These 
factors demonstrate that the veteran has submitted all 
evidence and/or information in his possession and thus the 
purpose of the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
not provided timely notice of the type of evidence necessary 
to establish effective dates for the claimed disabilities on 
appeal.  Any questions as to the appropriate effective dates 
to be assigned are moot as the claims have been denied. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The veteran failed to report to a hearing 
at the RO scheduled in July 2007.  

The record contains a March 1998 statement from the Social 
Security Administration (SSA) relating that the veteran 
received disability benefits due to schizophrenia, paranoia 
and other functional psychotic disorders.  Some medical 
records are attached to the statement.  As the veteran's SSA 
award is not based on any of the claimed conditions, and he 
has not related that SSA has any medical records pertinent to 
his claims, the Board finds that additional development is 
warranted.

The appellant was not afforded a VA medical examination for 
any of his claims.  VA is not obligated to provide a medical 
examination if the veteran has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  
Thus, a VA examination is not required with respect to the 
veteran's application to reopen the claims for service 
connection.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination to determine whether the veteran 
has PTSD is not required because the record fails to confirm 
the claimed stressors or show that a stressful inservice 
event may be presumed.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran contends that he now has PTSD due to a specific 
stressor that occurred while on active duty.  He relates that 
while at Camp Pickett on TDY between January 1974 and March 
1975, he saw an Army soldier walk into a helicopter blade.  
Blood and flesh from the man's head went all over the 
veteran.  He does not remember the day it happened.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for PTSD also requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat or that he experienced a stressful 
event during service.  

The record contains an August 2005 VA outpatient treatment 
report noting that the veteran complained of nightmares 
related to witnessing a solider get killed by helicopter 
blades.  The assessment was depression and PTSD.  Subsequent 
VA outpatient treatment reports also provide diagnoses of 
PTSD.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, the veteran's DD 214 does not reflect any 
combat citations such as a Combat Infantryman Badge, Purple 
Heart Medal, or Bronze Star Medal with a "V" device for valor 
in combat.  

In cases such as these, when a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged in-service stressor.  VA twice asked the veteran to 
submit dates, locations, units of assignment or names of 
individuals that would allow submission of his claimed 
stressors to the U.S. Army and Joint Services Records 
Research Center ("JSRRC").  However, he has not submitted a 
specific enough time frame to enable verification of the 
stressor.  The Board has reviewed service personnel records 
submitted by the veteran as well as service personnel records 
obtained by VA.  These do not provide any specific 
information as to when the veteran was at Camp Pickett.

The medical diagnosis of PTSD, linked to the veteran's 
claimed stressor, does not corroborate that the stressor 
occurred.  The diagnosis is based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann, supra.  The question of whether a specific 
event reported by a veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  As the veteran bases his claim on the 
claimed stressor, service connection cannot be granted 
without verification of a claimed stressor, regardless of 
current diagnosis of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

The veteran continues to assert that he incurred arthritis of 
the back with chronic lumbar syndrome, deviation of the left 
ureter and hematuria with abdominal pain, and diverticulitis 
while on active duty.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

An October 1982 Board decision denied service connection for 
pathology of the genitourinary system because a renal 
disorder was not shown during or within one year of active 
duty or active duty for training.  The decision is final.  
38 U.S.C.A. § 7104 (West 2002).  The relevant evidence of 
record at the time of this decision included the veteran's 
service medical records, which show that he reported 
hematuria.  However, examinations were negative for renal 
injury or kidney disease.  The service medical records do 
note medial displacement of the abdominal portion of the left 
ureter which was defined as a congenital anomaly.  Also of 
record was a December 1980 examination during VA 
hospitalization for complaints of hematuria found no acute 
urological disease.  And a September 1981 report by a private 
physician noted treatment of the veteran in October 1980 for 
urinary tract infection and severe hematuria.  

An August 1998 rating decision denied service connection for 
a back condition because it was not shown in service and 
there was no evidence linking any post-service back condition 
to service.  The decision is final.  38 U.S.C.A. § 7105 (West 
2002).  The relevant evidence of record at the time of this 
decision included the following:  The veteran's service 
medical records were negative for complaints, treatment or 
diagnosis of a back condition; and post-service medical 
records were negative for findings or complaints until a 1996 
diagnosis of degenerative disc disease of the lumbar back.  

A September 2000 rating decision denied service connection 
for diverticulosis because service medical records were 
negative and there was no evidence linking post-service 
diverticulitis to service  The decision is final.  
38 U.S.C.A. § 7105 (West 2002).  The relevant evidence of 
record at the time of this decision consisted of the 
following:  The veteran's service medical records, which were 
negative for diverticulitis; and a history of diverticulitis 
was given in 1998.  

Since each of these final decisions, and in connection with 
his November 2004 application to reopen the previously denied 
claims, the veteran has submitted voluminous medical records.  
These consist of records from several private physicians 
dated from the 1960's through the appeal period; treatment 
records from VA Medical Centers in Dallas, Jackson, New 
Orleans, and Biloxi, dated from the 1990's through the appeal 
period; VA examination reports; copies of the veteran's VA 
Voc-Rehab file; and additional service personnel records.  

These post-service medical records show complaints, symptoms, 
findings or diagnoses for a variety of conditions other than 
those on appeal.  In addition, they variously show complaints 
or treatment for low back conditions, urinary conditions, and 
diverticulitis.  However, they do not provide any evidence 
that the veteran had a genitourinary condition, low back 
condition or diverticulitis during active duty or a 
presumptive period.  Similarly, they do not provide any 
evidence (such as continuity of symptomatology or a medical 
opinion) linking any current claimed condition to the 
veteran's service.  Thus, while numerous, these post-service 
medical records do not relate to unestablished facts 
necessary to substantiate the claims.  They simply do not 
raise a reasonable possibility of substantiating the claims.  
See 38 C.F.R. § 3.156(a).

The veteran also submitted 2003 lay statements from two 
fellow Marines who were stationed with him.  One fellow 
Marine observed that he was aware of the veteran passing 
blood and having back problems.  The other fellow Marine 
observed that the veteran complained of passing blood in his 
stool, which he observed on occasion, and back pain.  

The Board finds that these lay statements are new, in that 
they were not previously of record.  However, they are not 
material.  While the lay statements do support the veteran's 
testimony as to inservice symptoms, they do not etiologically 
link those symptoms to post-service findings.  Indeed, the 
statements could not do so, as a layperson is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, the lay statements do not raise a 
reasonable possibility of substantiating the claims.  See 38 
C.F.R. § 3.156(a).

During the appeal period, the veteran has made additional 
statements alleging an etiological relationship between 
service and his current arthritis of the back with chronic 
lumbar syndrome, deviation of the left ureter and hematuria 
with abdominal pain, and diverticulitis.  These statements 
are essentially the same as those he previously made to VA.  
Thus, the statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992) ; see also Anglin v. West, 11 Vet. 
App. 361, 368 (1998) (veteran's testimony supporting fact 
previously rejected regarding an alleged PTSD stressor was 
cumulative).  

Further, the veteran's statements are not material.  It is 
generally true that lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, a lay person is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, supra; see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claims for 
service connection for arthritis of the back with chronic 
lumbar syndrome, deviation of the left ureter and hematuria 
with abdominal pain, and diverticulitis.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claims are not reopened.


ORDER

Service connection for PTSD is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
deviation of the left ureter and hematuria with abdominal 
pain is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
arthritis of the back with chronic lumbar syndrome is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
diverticulitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


